                         UNITED STATES DISTRICT COURT
                              DISTRICT OF NEVADA



BRUCE BIRCH,               )                    3:19-CV-0043-MMD-CLB
                           )
           Plaintiff,      )                    MINUTES OF THE COURT
                           )
     vs.                   )                    March 25, 2020
                           )
PAM DELPONTO,              )
                           )
           Defendant.      )
__________________________ )

PRESENT: THE HONORABLE CARLA BALDWIN, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:                LISA MANN            REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

     Plaintiff’s request for reconsideration of the screening order and/or the court’s order
ECF No. 57 (ECF No. 58) is DENIED.

       Plaintiff’s request for an extension of time to complete service on defendant Del
Porto (ECF No. 59) is DENIED as moot. Defendant Del Porto was served on March 3,
2020 (ECF No. 61) and filed an answer on March 9, 2020 (ECF No. 62).

         Plaintiff’s motion for law library access (ECF No. 60) is DENIED. Plaintiff may
utilize the law library paging system according the procedures outlined by the Ely State
Prison.

      IT IS SO ORDERED.

                                                DEBRA K. KEMPI, CLERK

                                         By:             /s/
                                                Deputy Clerk
